Citation Nr: 1426003	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability rating, to include separate evaluations, for service-connected obstructive sleep apnea with bronchitis, which are currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1988 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Based on the level of severity, sleep apnea is the predominant disability. 

2.  The Veteran's service-connected sleep apnea is manifested by the use of a continuous positive airway pressure (CPAP) breathing assistance device; the condition is not productive of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.

3.  The Veteran's chronic bronchitis has not been manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).


CONCLUSION OF LAW

Throughout the pendency of this appeal, the criteria for an initial disability rating in excess of 50 percent for obstructive sleep apnea with chronic bronchitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6847 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.
	
The Veteran was afforded VA examinations in June 2010 and November 2013 in connection with his claim which are adequate for rating purposes.  The examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail, and the Veteran has not contended that the examination was inadequate or that his condition has changed (i.e. worsened) since the most recent examination was conducted.  Although the examiners did not review the claims file, the examiners did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations are adequate for rating purposes.  

The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's service-connected respiratory disability, characterized as obstructive sleep apnea with chronic bronchitis, is currently rated as 50 percent disabling under DC 6847. 

DC 6847 dictates that sleep apnea which requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine warrants a 50 percent disability rating.  A 100 percent disability rating is warranted for sleep apnea which results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheostomy.  See 38 C.F.R. § 4.97, DC 6847.

The Board will determine the severity of both the Veteran's obstructive sleep apnea and chronic bronchitis in order to determine which disability should be considered the predominant disability. 

Chronic bronchitis is rated under DC 6600.  A 10 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 71 to 80 percent of predicted or DLCO (SB) is 66 to 80 percent of predicted.  A 30 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent predicted, or maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation requires FEV-1 less than 40 percent of predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy.

Governing regulations require that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96.  

A review of the record demonstrates that the Veteran has been diagnosed with sleep apnea, and treatment with a CPAP machine was prescribed.

Medical records show that the Veteran was seen at a private hospital in April 2007 for complaints of problems sleeping.  He reported a one to two-year history of increasing problems with disruptive sleep.  He stated sleeping an average of only three to four hours per night.  He reported having difficulty initiating sleep, he awakens easily with any type of light noise, and he reported a history of loud snoring and self-arousal from snoring and apnea spells.  The Veteran was ultimately referred for a sleep study.  A December 2007 sleep study revealed that the Veteran had severe obstructive sleep apnea.  In January 2008, he had a follow-up sleep study that again revealed findings consistent with a diagnosis of severe obstructive sleep apnea.  The report noted that the Veteran responded well to CPAP therapy, and the report recommended the Veteran use a home CPAP machine.  

In February 2009, the Veteran underwent a pulmonary function test (PFT) at the Perry Point VA Medical Center.  The test results revealed that the Veteran's FEV-1 was 60 percent predicted, while FEV-1/FVC was 77 percent.  In an addendum report, a staff physician noted the Veteran had moderate obstructive ventilator defect with moderate restrictive ventilator defect.  He also had poor response to acute inhalation of bronchodilators.

The report of an August 2010 VA examination included the Veteran's report that he noticed some improvement in symptoms with the use of CPAP, but wearing the CPAP causes drying of his sinuses and aggravates his sinus condition.  There was no history of cor pulmonale or respiratory failure.  

In November 2013, the Veteran underwent VA respiratory conditions and sleep apnea examinations.  The Veteran reported that he started having problems with snoring and with apnea around 2006 and had a sleep study the following year.  He reports continuous use of a CPAP machine.  He started having breathing problems in 2009 and experiences shortness of breath with activity at rest, as well as frequent problems with chest congestion.  The examiner noted diagnoses of chronic obstructive pulmonary disease (COPD), sleep apnea, and chronic bronchitis.  The examiner noted that the Veteran's respiratory condition and sleep apnea do not impact his ability to work.  

The examiner stated the Veteran's COPD is predominantly responsible for the need for inhaled medications.  It was noted that the Veteran did not require the use of oral bronchodilators, the use of antibiotics, or outpatient oxygen therapy.  On pulmonary function testing, FEV-1 was 65 percent predicted, while FEV-1/FVC was 77 percent.  The examiner noted that the Veteran had persistent daytime hypersomnolence and required the use of a breathing assistance device such as a CPAP machine.  The examiner stated that the Veteran's conditions do not impact his ability to work.

In light of the aforementioned evidence, the Board finds that the Veteran's chronic bronchitis does not warrant a disability rating in excess of 50 percent.  The Board notes the Veteran's argument that separate ratings are warranted and acknowledges that the November 2013 VA examination report form itself required the examiner to fill out separate reports for the two conditions, but the Board is bound by the express terms of 38 C.F.R. § 4.96(a).  Therefore, coexisting respiratory disorders, such as the Veteran's sleep apnea, rated under DC 6847 and bronchitis, rated under DC 6600, cannot be assigned separate ratings. 

The bronchitis does not meet the criteria for a rating in excess of 50 percent under DC 6600, as his FEV-1 score was 60 percent and his FEV-1/FVC levels were 77 percent according to a February 2009 VA treatment record.  These results are commensurate with a 30 percent disability rating.  See 38 C.F.R. § 4.97, DC 6600.  No other evidence of record reveals pulmonary function test readings commensurate with the criteria for the next-higher 60 percent rating under DC 6600. 

As the Veteran's bronchitis would not warrant a disability rating in excess of 30 percent, the Board concludes that the sleep apnea is the predominant disability.  Considering the criteria in Diagnostic Code 6847, the Board finds that the maximum rating is not warranted as there is no evidence (and the Veteran does not assert) of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a requirement of a tracheostomy.  

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6500-6847.  Since the initial grant of service connection, the Veteran's symptomatology simply does not warrant a disability rating other than the currently assigned 50 percent.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The Veteran has stated that he uses a CPAP machine at night for sleep apnea but often has to take it off because he's wheezing, which requires using an inhaler; after which he does not put the CPAP back in place.  The diagnostic code considered for sleep apnea does not contemplate the effect of asthma, and the need for medication to treat that condition, on the use of CPAP. Therefore, the rating criteria are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

Nevertheless, the Board finds that the Veteran's sleep apnea with bronchitis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1). The Veteran has not been hospitalized for this condition and he has not indicated that he has missed work because of the condition.  The November 2013 VA examiner found after the examination, PFTs and interviewing the Veteran, that the sleep apnea and bronchitis did not impact the Veteran's ability to work.  Thus, the Veteran's disability picture as a whole, including the effects the use of CPAP on the Veteran's sinusitis, does not exhibit "other related factors" sufficient to necessitate referral for extraschedular consideration for that condition.  Thun, 22 Vet. App. at 116 . 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the service-connected sleep apnea with bronchitis, hence further consideration of TDIU is not warranted. 

In sum, there is no basis for a higher evaluation for the Veteran's service-connected obstructive sleep apnea with chronic bronchitis, and the regulations do not permit assignment of separate evaluations for each disorder.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 50 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Throughout the pendency of this appeal, an initial disability rating in excess of 50 percent for obstructive sleep apnea with chronic bronchitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


